Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	This office action is in response to the Amendment filed on 5/12/2021.
2.	Claims 1-2, 4-15 and 17-20 are pending in the application.
3.	The terminal disclaimer filed in this patent application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
4.	This application is in condition for allowance except for the following formal matters:
	EXAMINER’S AMENDMENT	
5.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims Cancellation
6.	Claims 8-13 are drawn to a non-elected invention without traverse in the reply.
Accordingly, claims 8-13 have been cancelled.
Rejoined Claims
7.	Claims 7 and 20 were withdrawn in the previous Office action. However, claims 7 and 20 have been rejoined due to allowable subject matter of its independent claim.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/HOAI V HO/Primary Examiner, Art Unit 2827